Citation Nr: 1733992	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  08-19 894A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for bilateral foot dermatophytosis or pseudomonas aeruginosa.

2.  Entitlement to a disability rating in excess of 20 percent for service-connected low back strain prior to June 26, 2012, and in excess of 40 percent since then.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel
INTRODUCTION

The Veteran had active service from May 1984 to December 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Milwaukee, Wisconsin, that denied an increased disability rating for the service-connected low back strain; and from an April 2008 rating decision of the RO in Sioux Falls, South Dakota, that denied service connection for bilateral foot dermatophytosis or pseudomonas aeruginosa.  Jurisdiction of this matter is currently with the RO located in Des Moines, Iowa.

During the pendency of this appeal, by rating action dated in November 2012, the RO determined that the service-connected low back strain warranted a 40 percent disability rating, effective as of June 26, 2012.  Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Veteran has not withdrawn the appeal as to the issue of a disability rating greater than assigned, therefore, the issue remains in appellate status.

In the July 2008 Appeal To Board Of Veterans' Appeals (VA Form 9), the Veteran requested a Board hearing on the issue of an increased disability rating for the service-connected low back strain.  However, in December 2010, he withdraw the request for a hearing.  As such, the hearing request is considered withdrawn.  38 C.F.R. § 20.704(d).

This matter was previously before the Board in May 2012, April 2014, and September 2016 at which time it was remanded for additional development.  It is now returned to the Board.  As will be discussed further herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand 
orders, and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

By rating action dated in May 2017, separate service connection for radiculopathy of the femoral and sciatic nerves of the right and left lower extremities, each being assigned a 20 percent disability rating effective March 23, 2017.  Given that service connection had not previously been in effect, the allowance represents a grant of the benefits sought on appeal.  As the Veteran has not expressed disagreement with the initial award of the assigned separate ratings, the issues are not before the Board.  See Tyrues v. Shinseki, 23 Vet.App. 166, 176 (2009).  

The most recent VA examination reports show that the Veteran has asserted that he can no longer work as a result of his service-connected low back disability.  As such, the record appears to raise the issue of entitlement to a TDIU.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased disability rating claim when such claim is raised by the record.  When evidence of unemployability is submitted at the same time that a Veteran is appealing the rating assigned for a disability, a claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  Thus, the issue is included among those before the Board.

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDINGS OF FACT

1.  A chronic bilateral foot disorder manifested by dermatophytosis or pseudomonas aeruginosa was not shown in active service or for many years thereafter.

2.  Prior to June 26, 2012, the Veteran's service-connected low back disability was not shown to be manifested by limitation of forward flexion to 30 degrees or less, any findings of ankylosis, or evidence of incapacitating episodes of disc disease having a total duration of at least four weeks during a 12 month period.

3.  From June 26, 2012, the Veteran's service-connected low back disability was not shown to be manifested by unfavorable ankylosis of the thoracolumbar spine, or evidence of incapacitating episodes of disc disease having a total duration of at least six weeks during a 12 month period.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for bilateral foot dermatophytosis or pseudomonas aeruginosa are not met.  38 U.S.C.A. §§ 1131, 1133, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

2.  The criteria for entitlement to a disability rating in excess of 20 percent for service-connected low back strain, prior to June 26, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2016).

3.  The criteria for entitlement to a disability rating in excess of 40 percent for service-connected low back strain, from June 26, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By letters dated in March 2007, August 2007, October 2007, December 2007, February 2008, and May 2008 the Veteran was notified of the evidence not of record that was necessary to substantiate his claims.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

For increased-compensation claims, VCAA requirement is generic notice.  The type of evidence needed to substantiate the claim is evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice  regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009); Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007).

In this case, the Veteran was provided pertinent information in the above mentioned letters and other correspondence provided by the RO.  Specifically, VA informed the Veteran of the necessity of providing, on his own or by VA, medical or lay evidence demonstrating a worsening or increase in severity of the respective disability, and the effect that the worsening has on his employment and daily life.  The Veteran was informed that should an increase in disability be found, a disability rating would be determined by applying the relevant diagnostic codes; and examples of pertinent medical and lay evidence that he could submit relevant to establishing entitlement to increased compensation.  The Veteran was also provided notice of the applicable relevant diagnostic code provisions.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  

The Board further observes that this case was most recently remanded in September 2016 in order to obtain outstanding service, VA, and private treatment records, and to afford the Veteran a VA examination so as to assess the severity of his service-connected low back strain.  Thereafter, additional VA and private treatment records were associated with the claims file, and unsuccessful efforts to obtain outstanding service treatment records were undertaken and identified in the claims file.  The Veteran was also afforded a VA examination in March 2017.  Therefore, the Board finds that the AOJ substantially complied with the remand directives such that no further action is necessary in this regard.  See D'Aries, supra. 

In sum, the Board finds that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Service Connection for Bilateral Foot Disability

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

The Board must assess the credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Veteran asserts that he has a chronic bilateral foot disability manifested by dermatophytosis or pseudomonas aeruginosa as a result of his period of active service.  During an August 2009 personal hearing before a Decision Review Officer of the RO, he explained that he developed jungle rot of the feet after walking through creeks and standing in water during active service.  He has also indicated that he was first treated I service while on a tour of duty in Fort Clayton, Panama.  He added that he had been treated at the Gorgas Army Hospital in Panama City at that time.

A review of the Veteran's service treatment records reveals that in November 1986, he was treated for pain associated with a plantar wart of the right foot at the a Gorgas Army Hospital.  His discharge report of medical examination dated in December 1986 shows that clinical evaluation of the feet was within normal limits.

Following service, a VA examination report dated in April 1988 shows that physical examination of the skin, including appendages, was within normal limits.

VA outpatient treatment records dated from November 2005 to March 2007 show that the Veteran was treated for intermittent symptoms associated with tinea pedis, dermatophytosis, and pseudomonas aeruginosa.  He was treated with various topical medications. 

A VA examination report dated in June 2012 shows that the Veteran reported a rash of the feet that started in service.  He added that it would come and go and was unpredictable.  Following examination, he was diagnosed with pseudomonas aeruginosa of the bilateral feet and xerosis of the bilateral feet.  The examiner concluded that the current skin condition of the feet was less likely than not permanently aggravated by any in-service events.  The examiner explained that there was no mention of a skin condition of the feet in the service treatment records, and there was no mention of a skin condition on VA examination two years following service discharge.  The examiner added that the foot pain shown in service had lasted three to four weeks in November 1986, and there was no follow-up treatment with no indication of any other skin condition noted.  The Veteran's separation examination report did not identify any skin condition of the feet.  The examiner added that the current examination was negative for any cracking, rash, lesions, or callous.

Additional VA outpatient treatment records subsequently obtained, dated from April 2006 to April 2017, show that the Veteran was treated intermittently for symptoms associated with a skin condition of the feet, however, there was no opinion addressing etiology or associating the condition to his period of active service.

Having carefully considered the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a chronic bilateral foot disability manifested by dermatophytosis or pseudomonas aeruginosa.  In this regard, there is no evidence of such disability in service and no treatment for such until many years after separation.  While there was a report of a plantar wart with foot pain in service, there is no evidence of record that this was related to the current bilateral foot skin disability, and no evidence of residuals thereof.  Moreover, there is no evidence of a nexus between an in-service injury or disease and the current dermatophytosis or pseudomonas aeruginosa.

The Board finds probative the June 2012 opinion of the VA examiner that stated that the Veteran's current skin condition of the feet was less likely than not permanently aggravated by any in-service events.  This opinion was definitive, based upon a complete review of the Veteran's entire claims file, and supported by detailed rationale.  Accordingly, the opinion is found to carry significant weight. The Veteran has not provided any competent medical evidence to rebut the opinion against the claim or otherwise diminish its probative weight. 

The Board recognizes the Veteran's contentions that he has a bilateral foot skin disability as a result of active service.  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

To the extent that the Veteran is able to observe continuity of symptoms since service, his opinion is outweighed by the competent medical evidence.  Simply stated, the Veteran's service treatment records (containing no competent medical evidence of dermatophytosis or pseudomonas aeruginosa) and post-service treatment records (showing no complaints, symptoms, findings or diagnoses associated with dermatophytosis or pseudomonas aeruginosa for many years, and no competent medical evidence linking the asserted disability to the Veteran's service) outweigh the Veteran's contentions. 

Overall, the evidence is not in relative equipoise, as the most probative evidence of record addressing the etiology and onset of the Veteran's asserted symptoms weighs against service incurrence or a relationship to a service-connected disability. Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as 
here, the preponderance of the evidence is against the claim.  See generally Gilbert, 1 Vet. App. at 49; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal must, therefore, be denied.

Increased Disability Rating for Low Back Strain

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history 
of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2016); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2016) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2016).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated  functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  When rating spine disabilities, the Board must also discuss any additional limitation of motion that a Veteran has due to pain, weakness, or fatigue.  See Cullen v. Shinseki, 24 Vet. App. 74, 85 (2011).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2016). 

The Veteran's lumbar spine disability has been rated by the RO under Diagnostic Code 5237 which provides the criteria for a lumbosacral strain.  Disabilities of the spine are evaluated under a General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  The criteria of the General Rating Formula are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. Associated objective neurologic abnormalities, including but not limited to bowel or bladder impairment, are evaluated separately under an appropriate diagnostic code.   38 C.F.R. § 4.71a, General Rating Formula, Note (1). 

The General Rating Formula pertinent to the thoracolumbar spine provides that a 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine. 

 For VA compensation purposes, normal forward flexion of the thoracolumbar spine 
 is from zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right later rotation is zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  General Rating Formula, Note (2). 

Intervertebral disc syndrome is rated either under the General Rating Formula or alternatively under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, pursuant to Diagnostic Code 5243, whichever method results in a higher disability rating. 

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 20 percent disability rating is warranted for incapacitating episodes having a total duration of at least two week but less than four weeks during the preceding 12 months.  A 40 percent disability rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the preceding 12 months.  The maximum 60 percent disability rating is warranted for incapacitating episodes having a total duration of at least six weeks during the preceding 12 months.  38 C.F.R. § 4.71a , Diagnostic Code 5243.  VA regulations provide that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See Note (1).

Ankylosis is immobility and consolidation of a joint due to disease, injury, or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (memorandum decision); Nix v. Brown, 4 Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).

The Board notes that in Buie v. Shinseki, 24 Vet. App. 242 (2010), the Court held that even in increased rating claims, when VA receives a submission of new and material evidence within one year of a rating decision addressing the condition, 38 C.F.R. § 3.156(b) requires any subsequent decision to relate back to the original claim.  Id. at 251-52; see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  A review of the Veteran's claims file reveals that following the issuance of a July 1990 rating decision, there is no evidence received within one year which relates to the service-connected low back disability.  Thus, with respect to the Veteran's claim seeking an increased disability rating, the September 2007 rating action is the proper rating decision on appeal.

Prior to June 26, 2012

The Veteran asserts that his low back disability was more disabling than reflected by the 20 percent disability rating in effect prior to June 26, 2012.  At the time of his claim for an increased disability rating, he described that he was half the man he once was as a result of his injury.  He reported that he had a diseased disc in the spine and that his attacks were severe.  He also noted that he would experience muscle spasms for which he had been prescribed medication

VA outpatient treatment records dated from April 2006 to November 2007 show intermittent treatment for symptoms associated with his low back disability.

A VA examination report dated in May 2007 shows that the Veteran reported experiencing pain, spasm, and stiffness in the low back.  He would take pain medication for relief.  He described his daily level of pain as a seven on a scale of 10, with weekly flare-ups that would reach a level of nine on a scale of 10.  He did not require any assistive devices for ambulation.  He was able to stand for more than one hour, but less than three hours, and denied any restrictions with walking.  He was not currently employed and indicated that he was unable to lift weights or work out any longer as a result of his back pain.  Physical examination revealed normal curvature of the spine.  He could ambulate with a steady gait.  Sensory examination of the lower extremities was normal.  Straight leg raising was negative.  

Range of motion testing revealed 80 degrees of forward flexion, 30 degrees of extension, 30 degrees of right and left lateral flexion, and 45 degrees of right and left lateral rotation.  Combined range of motion was 260 degrees.  There were no complaints of pain or discomfort with range of motion.  There were no complaints of pain or stiffness with repetitive use testing.  After repetitive motion, there was no evidence of pam, stiffness, muscle spasm, guarding, or localized tenderness.  X-rays of the lumbar spine showed minimal degenerative changes which were noted to be age related.  

Private outpatient treatment records from Dopp's Chiropractic dated in August 2007 show that the Veteran had severe pain of possible diseased degenerative disc syndrome in the lumbar spine.  

Private outpatient treatment records from Coffeyville Doctors Clinic dated in December 2007 show that the Veteran reported back pain.  A history of a motor vehicle accident in January 2004 was indicated.

A VA examination report dated in April 2010 shows that the Veteran reported having pain in the back that was a chronic issue made worse with continued weight gain.  He was said to have had an acute flare that was tender over the thoracic region that needed spinal manipulation.  He was taking prescription pain medication and would also treat with stretching and walking.  He described his constant level of pain as an eight on a scale of 10, with flare-ups that would reach a level of 10 on a scale of 10.  There was swelling, but he denied erythema.  This pain was said to also keep him from sleeping and resulted in constant tossing and turning.  When standing, he had to constantly shift his weight to avoid increased pain.  He also reported back stiffness, fatigue, spasms, weakness, and decreased motion.  He did not require any assistive devices for ambulation.  

Physical examination revealed range of motion of 60 degrees of forward flexion, with pain at 20 degrees; 30 degrees of extension, with pain at 10 degrees;  20 degrees of right and left lateral flexion, with pain at 10 degrees; and 25 degrees of right and left lateral rotation, with pain at 10 degrees.  Combined range of motion was 180 degrees.  The diagnosis was lumbosacral spine strain.  The examiner added that there was functional impairment with limited motion as noted in the above objective measurements due to pain on repeated use with fatigue, weakness, and lack of endurance.  No incoordination was noted.

After careful review of the evidence of record prior to June 26, 2012, the Board finds no basis for the assignment of an increased disability rating.  In this regard, intervertebral disc syndrome, while asserted, was not said to have resulted in any incapacitating episodes requiring physician prescribed bed rest.  Thoracolumbar forward flexion has consistently been greater than 30 degrees.  Specifically, in May 2007, flexion was limited to 80 degrees, and in April 2010, flexion was limited to 60 degrees; neither examination reflects limited range of flexion to 30 degrees or less required for the next higher, 40 percent disability rating.  Moreover, there was no additional loss of motion with repetitive use.

The Board has also considered the provisions of 38 C.F.R. § 4.40, 4.45, 4.59, and the holdings in DeLuca and Mitchell.  However, an increased disability rating for the Veteran's service-connected low back disability prior to June 26, 2012, is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 20 percent disability rating.  In this regard, the Board observes that the Veteran has complained of pain on numerous occasions, and acknowledges the objective medical findings, which reflect his complaints of pain when conducting his range-of-motion testing.  The Board also observes that the Veteran's range of motion in his spine is limited by pain, and takes note of the VA examination reports which demonstrate that repetitive use yielded pain, but no additional loss of range of flexion.

There was also no evidence of any ankylosis of the spine.  Although X-ray findings during this time period showed degenerative changes, there was normal lumbar curvature.  The medical evidence prior to June 26, 2012, does not show that symptoms of the low back disability included forward flexion limited to 30 degrees or less, or ankylosis - the criteria required for the assignment of the next higher 40 percent disability rating. 

From June 26, 2012

A VA examination report dated in June 2012 shows that the Veteran was diagnosed with lumbosacral strain.  The Veteran provided a history of ongoing low back pain consistent with that as set forth above.  Physical examination revealed range of motion of 30 degrees of forward flexion, five degrees of extension, 10 degrees of right and left lateral flexion, and 10 degrees of right and left lateral rotation.  There was no objective evidence of painful motion.  Repetitive use testing resulted in the same findings.  Combined range of motion was 75 degrees.  The examiner added that there was functional impairment with less movement than normal and pain on movement.  There was localized tenderness or pain on palpation; and guarding and/or muscle spasm present, but not resulting in an abnormal gain or spinal contour.  Muscle strength, reflex, and sensory testing were within normal limits.  Straight leg raising was negative.  There was no evidence of intervertebral disc syndrome.  The Veteran did not use an assistive device.  Functional impairment was described as the Veteran stating that he could not work because of back pain.  

A VA examination report dated in March 2017 shows that the Veteran was diagnosed with degenerative arthritis of the spine, intervertebral disc syndrome, degenerative joint disease of the lumbar spine, degenerative disc disease of the lumbar spine, radiculopathy of the lumbar spine, and lumbar strain.  The Veteran described increased symptoms in colder weather.  He reported trouble lifting anything over 25 pounds, and difficulty walking more than a block without sitting down to rest.  Physical examination revealed range of motion of 45 degrees of forward flexion, 20 degrees of extension, 20 degrees of right lateral flexion, 25 degrees of left lateral flexion, 20 degrees of right lateral rotation, and 25 degrees of left lateral rotation.  Pain and anatomical abnormalities were said to prevent full range of motion.  Pain in all motions caused functional loss.  There was pain with weight bearing.  Repetitive use testing did not result in additional loss of function or range of motion.  Combined range of motion was 155 degrees.  There was no guarding or muscle spasm.  Muscle strength testing was within normal limits.
Reflex examination was hypoactive in the lower extremities.  There was decreased sensation to light touch.  He was unable to perform straight leg raising testing.  There was no ankylosis.  There was intervertebral disc syndrome, but there were no episodes requiring bed rest prescribed by a physician and treatment by a physician in the preceding 12 months.  The Veteran did not use an assistive device.  Functional impairment was described as pain and radiculopathy of the lower extremities and limitation of function preventing his ability to work in his profession as a chef specializing in Southern cuisine.  There was evidence of pain on passive range of motion testing and when the joint was used in non-weight bearing.

After careful review of the evidence of record from June 26, 2012, the Board finds no basis for the assignment of an increased disability rating.  In this regard, a 40 percent disability rating is the maximum rating for limitation of motion and a higher rating would require ankylosis.  Specifically, a higher rating requires unfavorable ankylosis, which is defined as a condition in which the entire thoracolumbar spine is fixed in flexion or extension.  The VA examination reports in the period on appeal shows that there was no evidence of ankylosis.  As there has been significant remaining motion of the lumbar spine throughout the appeal period, the Veteran is not deemed to have ankylosis, or unfavorable ankylosis, of the thoracolumbar spine in considering the rating criteria of the General Rating Formula for Diseases and Injuries of the Spine.

Where a musculoskeletal disability is currently evaluated at the maximum schedular rating based upon limitation of motion, the DeLuca factors are not applicable.  See Johnston v. Brown, 10 Vet. App. 80 (1997).  Therefore, since the currently assigned 40 percent disability rating is the maximum rating available for limitation of motion absent ankylosis of the entire thoracolumbar spine under the General Rating Formula for Diseases and Injuries of the Spine, analysis required by DeLuca would not result in a higher schedular rating. 

Additionally, during the stated period, while there was an indication of intervertebral disc syndrome, it did not result in any episodes requiring bed rest prescribed by a physician and treatment by a physician in the preceding 12 months.  As such, the assignment of a higher 60 percent disability rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes would not be warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  

As indicated above, a separate disability rating has already been established for radiculopathy of the femoral and sciatic nerves of the right and left lower extremities.  The Veteran has denied any additional neurological complaints, such as bladder or bowel complaints.  The evidence does not reveal any additional separately ratable neurological symptoms.

In light of the foregoing, the Board finds that the effect of the pain in the Veteran's lumbar spine is contemplated in the currently assigned disability ratings under Diagnostic Code 5237.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish symptoms that would warrant an increased disability rating.  The Board has considered the statements of the Veteran as to the extent of his current symptoms.  He is certainly competent to report that his symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994). However, in evaluating a claim for an increased schedular rating, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Where, as here, the preponderance of the evidence is against the claim, the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107 (b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extra-schedular Consideration

The Board finds that the Veteran's low back disability did not warrant referral for extra-schedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321 (b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321 (b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board finds that the evidence did not warrant referral of the Veteran's claim for extra-schedular consideration.  The level of severity of the Veteran's low back disability was adequately contemplated by the applicable diagnostic criteria.  The criteria provide for a higher disability rating, but as has been thoroughly discussed above, the rating assigned herein is appropriate.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extra-schedular consideration.


ORDER

Service connection for bilateral foot dermatophytosis or pseudomonas aeruginosa is denied.

A disability rating in excess of 20 percent for service-connected low back strain prior to June 26, 2012, and in excess of 40 percent since then, is denied.


REMAND

As indicated above, the Court has held that entitlement to a TDIU is an element of initial ratings.  Rice, 22 Vet. App. at 447.  Entitlement to a TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009).

A TDIU may be granted where the schedular rating is less than 100 percent if the 
Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Substantially gainful employment does not include marginal employment, such as in a protected environment or family business under certain circumstances.  See 38 C.F.R. § 4.16 (a). 

Generally, to be eligible for a TDIU, the following percentage thresholds must be met: if there is only one service-connected disability, it shall be ratable at 60 percent or more; if there are two or more service-connected disabilities, there must be at least one disability rated at 40 percent or more and sufficient additional disabilities to bring the combined overall rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  The Veteran currently meets the threshold for a schedular TDIU under 38 C.F.R. § 4.16 (a), as he has a combined overall disability rating of 80 percent.

Consideration may be given to a Veteran's level of education, special training, and 
 previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The September 2015 VA examination report shows that the Veteran reported that he had finished his bachelor's degree in business and was currently in an MBA program.  He added that he was working collecting hospital data about pharmaceuticals, approximately 30 to 32 hours per week.  The examiner noted difficulty in establishing and maintaining effective work relationships, but did not establish an inability to obtain and maintain substantially gainful employment.

In the June 2012 VA examination report, it was indicated that functional impairment of the Veteran's low back disability was described as his stating that he could not work because of back pain.  In March 2017, he described pain and radiculopathy of the lower extremities and limitation of function prevented his ability to work in his profession as a chef specializing in Southern cuisine.

In light of the uncertainty as to whether the Veteran is capable of maintaining substantially gainful employment in an occupation other than as a chef, the Board finds that additional development is required prior to further adjudication of this matter.  While the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one, (see 38 C.F.R. § 4.16 (a) (2016); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013)), the Board finds that the Veteran should be afforded a VA Social and Industrial Survey that provides a full description of the effects of his service-connected disabilities on his ordinary activities, to include his employability.  38 C.F.R. § 4.10 (2016); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his service-connected disabilities should also be obtained.  See 38 U.S.C.A. § 5103A (b), (c); 38 C.F.R. § 3.159 (b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. The AOJ shall ask the Veteran to identify all locations of VA treatment or evaluation for his service-connected disabilities and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.

2. The AOJ shall afford the Veteran a VA Social Industrial Survey to ascertain the impact of his service-connected disabilities on his ordinary activities, to include his employability. 

All relevant electronic records, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.
The VA Social Industrial surveyor is requested to describe the Veteran's employment history, and provide a full description of the effects, to include all associated limitations, of his service-connected disabilities on his ordinary activities, to include his employability, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by non-service-connected disabilities.  A complete rationale shall be given for all opinions and conclusions expressed.

3.  The AOJ will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time must be allowed for response.

No action is required of the Veteran until notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2016).  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations. 

This claim must be afforded expeditious treatment. Claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


